DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 11-12 are allowed, renumbered 1-10. Claims 9-10 are cancelled.
Claim 1 is allowed over the prior art of record because the examiner found neither prior art citedin its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An information processing apparatus comprising: 
an acquisition unit that acquires electronic data; and 
a display control unit that in a case where there is a page meeting a predetermined condition in the electronic data, performs control to display a thumbnail of the page, wherein a process is performed while acquiring the electronic data, and during acquisition, in a case where the page meeting the condition is acquired, the process is stopped, wherein after the process is stopped, a display for attribute change is performed such that an operation for changing to an attribute not meeting the condition is available, and the process is resumed on condition that the attribute change is performed.

Harada (JP 2012068998) teaches A document processing device for instructing printing of a document, comprises: a display unit for displaying an image to be printed when printing the document on a printing medium on predetermined printing conditions: an image analysis unit for analyzing characteristics of the image: a warning determination unit for comparing the analyzed characteristics of the image with preset warning conditions to determine whether the characteristics of the image match the warning conditions: and a display control unit for making the display unit display the image before instructing printing of the document when the characteristics of the image match the warning conditions.
wherein a process is performed while acquiring the electronic data, and during acquisition, in a case where the page meeting the condition is acquired, the process is stopped, wherein after the process is stopped, a display for attribute change is performed such that an operation for changing to an attribute not meeting the condition is available, and the process is resumed on condition that the attribute change is performed.

Taniguchi (US 2010/0182412) teaches an image processing apparatus according to the present invention includes: an obtainment unit for obtaining time-series image data, which is image data captured in time series by a capsule endoscope; an image detection unit for detecting prescribed image data from the obtained time-series image data; a display control unit for displaying a list of the prescribed detection image data among the detected image data; and a display instruction input unit to which an instruction to the display control unit is input, wherein the display instruction input unit comprising a detection method selection unit for selecting a detection method used when detection is performed on the basis of the image detection unit; and a list display selection unit for displaying a list of the image data by using the display control unit.
However, Taniguchi fails to teach the invention as claimed, especially wherein a process is performed while acquiring the electronic data, and during acquisition, in a case where the page meeting the condition is acquired, the process is stopped, wherein after the process is stopped, a display for attribute change is performed such that an operation for changing to an attribute not meeting the condition is available, and the process is resumed on condition that the attribute change is performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675